DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to newly amended claims 1, 15 and 21 have been fully considered. 
Applicant’s arguments regarding the rejections of claims 1, 15 and 21 under 35 USC § 103 are moot. Upon further consideration, a new ground(s) of rejection is made in view of UEDA JP 2000227471 necessitated by Applicant’s amendment of claims 1, 15 and 21.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “wherein the at least two virtual chirps are not equally spread across a time interval of the chirp” does not make sense in case of only two chirps. Examiner understand the limitation as spacing between virtual chirps are different , but in this case if one has only two chirps , only one space between them exist and therefore it is unclear what Applicant means by “not equally spread”. Applicant in the specification relies on the fig. 5  where spacing between 501 and 502 is 0 and spacing between 502 and second 501 is t3’ , but in this case at least three chirps need to be present. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 15, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UEDA (JP 2000227471).


Regarding claims 1, 15, 21 UEDA JP 2000227471 A teaches
1. (Currently Amended) A method, comprising:
receiving, by a device, chirps of a radar signal, (claim 1)
sampling, by the device, the radar signal to obtain samples of the radar signal that correspond to a chirp of the chirps,(claim 1 “Means for demodulating the divided chirp signal” )(fig. 4)
 dividing, by the device, the samples of the radar signal corresponding to the chirp into at least two virtual chirps, (claim 1 “a digital signal for the demodulated n divided chirp signals” and fig. 4, 5)
wherein each virtual chirp(tau1 , tau2, tau3 ), of the at least two virtual chirps, is separated by a time interval from another virtual chirp, of the at least two virtual chirps, (fig. 4)and
wherein a duration of each virtual chirp, of the at least two virtual chirps, is less than 50% of a duration of the chirp,(fig. 4) and
processing, by the device, each virtual chirp, of the at least two virtual chirps, as individual chirps.(claim 1 “recording the divided chirp signals subjected to the time delay processing”)
(for claim 21) a non-transitory CRM( is implicit as the processor performs all the steps above means somewhere the instructions should be stored.)

Ueda also teaches
 
2. (Previously Presented) The method according to claim 1, wherein the at least two virtual chirps are equally spread across a time of the chirp.(fig. 3)

3, 24 (Previously Presented) The method according to claim 1, wherein a first virtual chirp, of the at least two virtual chirps, corresponds to a first start frequency and a first stop frequency, wherein a second virtual chirp, of the at least two virtual chirps, corresponds to a second start frequency and a second stop frequency, and
wherein the first start frequency and the second start frequency are different and the first stop frequency and the second stop frequency are different.(fig. 3, 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEDA.
Regarding claim 4 Ueda does not teach
4. (Previously Presented) The method according to claim 1, wherein the at least two virtual chirps are not equally spread across a time interval of the chirp.
But Ueda explicitly teaches that interval between the chirps may be selected to  sample the desired direction D for the specific distance  and the interval is selected to have 2R .sub.0 / C if one desires to scan specific distance up to R0.(page 4 “The divided chirp signal generating section 4 outputs the divided chirp signals to the transmission mixer section 3 one by one at a time interval of 2R .sub.0 / C in order to receive a reflected signal from a target within a distance R .sub.0 . . Here, .sub.R0 is the maximum detection distance of the radar device, and C is the speed of light.”)
And hence it would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by UEDA to provide different distance ranges for different directions if one desires is to scan different distance ranges R1, R2, R3.



Claims 8-12, 14, 16-17, 19-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEDA and further in view of Kuehnle et al. (US Pat Pub 2013/0335260).

Regarding Claims 8-12, 14, 16-17, 19-20, 23 Ueda does not teach but Kuehnle teaches 

8. (Previously Presented) The method according to claim 1, wherein, in a first mode, the radar signal is processed based on the chirps of the radar signal, and
wherein, in a second mode, the radar signal is processed based on the at least two virtual chirps. (Kuehnle: Fig. 3, elements 20,. 24, paras. 0038-0044).  
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by UEDA with invention by Kuehnle in order to ascertain an indicator for the drive-over capability of an object(Kuehnle: [0040,0042])



9. (Previously Presented) The method according to claim 8, wherein the first mode and the second mode are selected subsequently or in parallel. (Kuehnle: paras. 0038-0044).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by UEDA with invention by Kuehnle in order to ascertain an indicator for the drive-over capability of an object independently. (Kuehnle: [0040,0042])



It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by UEDA with invention by Kuehnle in order to analyze the data.

11. (Currently Amended) The method according to claim 1, wherein processing each virtual chirp comprises at least one of:
conducting a Fast Fourier Transform (FFT), conducting an inverse FFT (iFFT), or
conducting a Constant false alarm rejection (CFAR). (Kuehnle: paras. 0038, 0042). 
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by UEDA with invention by Kuehnle in order to perform filtering of the desired signals and obtain the desired spectra and peaks [0038-0042]. 


12. (Currently Amended) The method according to claim 1, wherein processing t each virtual chirp comprises:
zero-padding at least one virtual chirp of the at least two virtual chirps to enlarge a number of values. (Kuehnle: para. 0041).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Ueda with invention by Kuehnle in order to provide a new indicator, which may support or improve a classification of a detected radar object. (Kuehnle: [0011]).



14. (Currently Amended) The method according to claim 1, wherein processing each virtual chirp comprises:
performing a Fast Fourier Transform (FFT) to obtain a first range-doppler map which is based only on samples of a first virtual chirp of the at least two virtual chirps, and performing a FFT to obtain a second range-doppler map which is based only on samples of a second virtual chirp of the at least two virtual chirps. (Kuehnle: Fig. 3, element 28).  
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Ueda with invention by Kuehnle in order to take into account the moving objects. (Kuehnle: [0006])

16, 23 (Currently Amended) The radar device according to claim 15, wherein the processing unit is further configured to:
trigger a predetermined action based on the processing satisfying a predetermined condition. (Kuehnle: para. 0049).  
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by UEDA with invention by Kuehnle in order to ascertain an indicator for the drive-over capability of an object (Kuehnle: [0049]).

17. (Previously Presented) The radar device according to claim 15, wherein the receiver is further configured to:
enable independent virtual chirps by having redundant hardware resources, wherein at least one hardware resource, of the redundant hardware resources, is activated during a part of one of the independent virtual chirps. (Kuehnle: Fig. 3, element 28, para. 0038).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by UEDA with invention by Kuehnle in order to analyze different spectra simultaneously in parallel.

19. (Previously Presented) The radar device according to claim 15, further comprising:
a transmitter, wherein a combination of the receiver and the transmitter is arranged to enable independent virtual chirps by having redundant hardware resources, wherein at least one hardware resource, of the redundant hardware resources, is activated during a part of one of the independent virtual chirps. (Kuehnle: Fig. 3, element 28, para. 0038).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by UEDA with invention by Kuehnle in order to analyze different spectra simultaneously in parallel.


20. (Previously Presented) A vehicle (Kuehnle: Fig. 1) comprising at least one radar device according to claim 15. (see rejection of claim 15 above).

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Ueda with invention by Kuehnle in order to provide a new indicator, which may support or improve a classification of a detected radar object. (Kuehnle: Para. 0011).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, Kuehnle and further in view of Hill et al. (US Pat 4743910).
With regard to claim 7, Hill et al. show interference mitigation being conducted prior to the processing of the radar signal (Fig. 2, element 18, col. 5, lines 16-26).  
It would have been obvious to modify Ueda by using interference mitigation as taught in Hill et al. in order to take advantage of this well-known, customary technique with predictable results and avoid the contribution of the interference from other sources. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, Kuehnle and in view of Tardif et al. (US Pat 9157985).
With regard to claim 13, Tardif et al. show summing the pairs of bins in a complex domain  for at least one virtual chirp of the at least two virtual chirps. (col. 6, line 65 – col. 7, line 16).  
It would have been obvious to modify Ueda by using the summation procedure as taught in Tardif et al. in order to take advantage of this well-known, customary technique with predictable results, namely, to increase gain.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Ueda, Kuehnle  further in view of Herman (US Pat 5008678).
With regard to claim 18, Herman shows a radar device integrated on a signal MMIC (col. 2, lines 6-17). 
 It would have been obvious to modify Ueda by using the MMIC as taught in Herman in order to take reduce the cost of manufacturing these systems. 





Conclusion
 

             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/Thomas M Hammond  III/           Primary Examiner, Art Unit 3648